Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-9 and 20-22 in the reply filed on 28 April 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-9 and 20-22 is contained herein below.
Group II Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
This application is a 371 of PCT/US2018/032720 filed 05/15/2018. This application claims the benefit of 62/581,880 filed 11/06/2017 and claims the benefit of 62/506,357 filed 05/15/2017. The parent application 62/506,357 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-9 and 20-22 of this application. Priority date accorded is 05/15/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of producing the claimed target steviol glycosides using a starting composition comprising steviol and steviol glycoside, does not reasonably provide enablement for the claimed method using a composition comprising an organic compound with at least one carbon as broadly encompassed by the recitation in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The invention is drawn to a method of producing target steviol glycosides by providing a starting composition comprising an organic compound with at least one carbon atom, providing an enzyme preparation or microorganism containing at least one enzyme selected from the  group selected from steviol biosynthetic enzymes, UDP-glycosyltransferases and optionally UDP-glucose recycling enzyme and contacting the enzyme preparation with a medium containing the starting composition.
Breadth of claims:  A definition, with examples of organic compounds that can be used is provided at pages 7-9 in the specification. The recitation ‘an organic compound with at least one carbon atom’ as recited in claim 1 is broad and encompasses a myriad of organic compounds known.
State of the prior art/Predictability or unpredictability of the art:  The skilled artisan would view the use of a composition comprising an organic compound with at least one carbon atom in the claimed method as highly unlikely.  Markosyan et al (WO 2013/176738 A1) disclose examples wherein a composition comprising a rebaudioside has been used as the starting composition, which is converted to another rebaudioside using UDP-glucosyltransferase. The art cited in the rejection below teaches the use of certain organic compounds having at least one carbon atom. Based on the disclosure in the prior art one of ordinary skill in the art will not have a reasonable expectation of success in producing any of the known steviol glycosides using a composition comprising any organic compound with at least one carbon atom as broadly encompassed by claim 1. 
Amount of guidance/Existence of working examples:  The instant specification provides examples that use a composition comprising a steviol glycoside (Reb A) as the starting composition. One of ordinary skill in the art will not extrapolate this to the use of any organic compound with at least one carbon atom in the claimed process.
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the use of any organic compound in the claimed method.
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided and the predictability of the art, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are drawn to a method of producing highly purified target steviol glycosides. However, the process steps recited are not seen to give a highly purified target steviol glycoside since in step c the target steviol glycoside is still present in the medium with other components.
Claims 4-8, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al (WO 2014/193934 A1).
Prakash et al teaches a method for producing a target steviol glycoside comprising contacting an organic compound and at least one enzyme selected from a steviol biosynthesis enzymes and UDP-glycosyltransferases (page 2, the first two paragraphs below Summary of The Invention; as in claims 1-2 and 6). Another embodiment of the invention is the same process wherein a microorganism comprising at least one enzyme capable of converting the organic compound to the target steviol glycosides is used (page 3, Sixth full paragraph; as in step b in claims 1-2). The method includes separating the target steviol glycoside from the medium to provide a highly purified target steivol glycoside composition (page 5, sixth full paragraph; as in claim 3). 
The starting composition is selected from the group consisting of polyols or sugar alcohols or various carbohydrates. It can be at least one steviol glycoside (page 2, seventh paragraph; as in claim 4). In one embodiment, the microorganism may be E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., Yarrowia sp., etc. (page 4, second full paragraph; as in claim 5). The target steviol glycoside can be reb M, reb D, reb I, reb E (page 2, para 7 through page 3, para 5; as in claim 7). The enzymes used in the method are those recited in claim 8 including UDP glycosyl transferases and UGT having greater than 85% identity to these polypeptides (page 3, para 8 through page 4, third full para). After separation the method produces a composition that comprises greater than about 99% by weight of the target steviol glycoside (page 6, lines 4-5; as in claim 9).
Therefore, Prakash et al anticipates claims 1-9.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al (WO 2014/193934 A1).
Prakash et al teaches a method for making rebaudioside M via a biocatalytic process comprising converting stevioside to rebaudioside A and converting rebaudioside A to rebaudioside D (page 17, fifth and sixth full paragraphs; page 22, last paragraph; page 28, seventh paragraph; the method of claim 22). Stevioside is the starting steviol glycoside as in step (a) and rebaudioside A and rebaudioside D are the target steviol glycoside as in step (e). Rebaudioside A also serves as the starting steviol glycoside for rebaudioside D (as in step (a)). The target steviol glycosides can be any one of those disclosed at page 2, last para through page 3, line 3 (as in claim 22, part e).
Regarding the enzymes Prakash teaches the use of UDP-glycosyltransferases selected from a group of UGT’s and UGT’s having substantial (>85%) identity to these polypeptides as well as isolated nucleic acid molecules that code for the UGT’s (page 4, third full paragraph; percent identity as in claim 22). Prakash teaches that in the method of producing a target steviol glycoside the organic compound, which can be a steviol glycoside, is contacted with at least one enzyme (page 2, second para below Summary of the Invention). This tells the artisan that more than one enzyme or polypeptide can be used in the method (as in steps b-d in claim 22). Example 30 discloses the conversion of Reb A to Reb D with UGTSL2 and Example 14 discloses conversion of reb D to Reb M. Example 43 teaches the conversion of reb A to reb M (pages 76, 56 and 117). The examples of Prakash show that different enzymes having the claimed sequence identity can be used to incorporate sugar units on the sugars at the C-13 and C19 positions (see Fig. 1; as in steps d and e). Therefore, the teachings of Prakash et al anticipates instant claim 22. 
To the extent that Applicant may argue that the invention in claim 22 is not anticipated by the teachings of Prakash et al, it would have been prima facie obvious for one of ordinary skill in the art to arrive at the method of producing target steviol glycosides as in claim 22. The artisan would motivated to use the claimed method since the combination of three polypeptides can be used to make different steviol glycosides via judicious combination of the polypeptides. It would also be obvious to the artisan to make the other target steviol glycosides recited in part (e) in claim 22 in view of the above teachings. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (WO 2014/193934 A1) in view of Chabot et al (US 2013/0108718 A1).
Prakash et al teaches a method for making rebaudioside M via a biocatalytic process comprising converting stevioside to rebaudioside A and converting rebaudioside A to rebaudioside D and converting rebaudioside D to rebaudioside M. The method further comprises separating rebaudioside M from the medium to get highly purified rebaudioside M (page 17, fifth and sixth full paragraphs; page 22, last paragraph; page 28, seventh paragraph; steps c and d in claim 20).
Regarding the enzymes Prakash teaches the use of UDP-glycosyltransferases selected from a group of UGT’s and UGT’s having substantial (>85%) identity to these polypeptides as well as isolated nucleic acid molecules that code for the UGT’s (page 4, third full paragraph; percent identity as in claim 21). Example 30 discloses the conversion of Reb A to Reb D with UGTSL2 and Example 14 discloses conversion of reb D to Reb M. Example 43 teaches the conversion of reb A to reb M (pages 76, 56 and 117; the method of claim 20 and enzymes as in claim 21). Prakash et al does not teach steps a and b in claim 20.
Chabot teaches a method comprising providing stevia leaves and extracting rebaudioside A from stevia leaves (paras 0023 and 0027; steps a and b in claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed method from the combined teachings of the prior art.
One of ordinary skill in the art would be motivated to look at other alternative methods of making Reb M. The extraction process of Chabot is organic certifiable and produces an extract with a purity level of at least 90% (para 0146). The steps used are also amenable to large scale production (para 0021). Hence more Reb A can be obtained for conversion to reb M.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,312,984 (‘984) in view of Prakash et al (WO 2014/193934 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1-2 are drawn to a method of producing highly purified target steviol glycosides comprising providing a starting composition comprising an organic compound with at least one carbon, providing an enzyme preparation or microorganism containing at least one enzyme selected form biosynthesis enzymes, UDP-glycosyltransferases and optionally UDP-glucose recycling enzymes and contacting the enzyme preparation with the starting composition. The method further comprises separating the target steviol glycoside (claim 3). Dependent claims 4-9 recite limitations drawn to the starting composition, microorganisms, the biocatalyst being an enzyme or a cell comprising one or more enzymes, specific target steviol glycosides or mixtures thereof, specific enzymes and the target steviol glycoside content being greater than about 95% by weight on a dry basis.
Claim 1 of ‘984 is drawn to a method of producing a target steviol glycoside rebaudioside D2 comprising providing a starting composition comprising a steviol glycoside which is reb A, providing a microorganism selected from E. coli, Saccharomyces sp., Aspergillus sp., Pichia sp., Bacillus sp., Yarrowia sp wherein the said microorganism comprises at least one enzyme selected from a Markush group, further comprising a UDP-glycosyl transferase and optionally UDP-glucose recycling enzyme, contacting the microorganism with a medium containing the starting composition to produce the reb D2 and purifying reb D2. Claim 2 of ‘984 recites specific UDP-glycosyl transferases. Claim 3 is drawn to the dry weight of reb D2 being greater than about 95% and claim 4 is drawn to the method further comprising converting reb D2 to reb M2.
Claims 1-4 of ‘984 differ from the instant claims in that the instant claims are drawn to a method wherein the target steviol glycoside can be other than reb D2 and reb M2. 
Prakash et al teaches the claimed method wherein other reboudiosides can be produced using the same enzymes or microorganisms.
Therefore, it would have been obvious to one of ordinary skill in the before the filing date of the instant invention that other steviol glycosides as in the instant case can also be made using the method of ‘984.
  In the instant case ‘984 teaches performing each of the steps applicant claims using the starting compositions and enzymes/microorganisms for making the target steviol glycosides.  Although the claims of '984 make only two specific target steviol glycosides, one of ordinary skill in the art would readily recognize that the scheme taught by '984 could be used to make other target steviol glycosides with a reasonable expectation of success.  The use of known method steps using the same type of starting compounds and catalysts taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a different starting compound would render the method of producing the instant target steviol glycosides via the claimed method unobvious.

Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,752,174 (‘174) in view of Prakash et al (WO 2014/193934 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1-2 are drawn to a method of producing highly purified target steviol glycosides comprising providing a starting composition comprising an organic compound with at least one carbon, providing an enzyme preparation or microorganism containing at least one enzyme selected form biosynthesis enzymes, UDP-glycosyltransferases and optionally UDP-glucose recycling enzymes and contacting the enzyme preparation with the starting composition. The method further comprises separating the target steviol glycoside (claim 3). Dependent claims 4-9 recite limitations drawn to the starting composition, microorganisms, the biocatalyst being an enzyme or a cell comprising one or more enzymes, specific target steviol glycosides or mixtures thereof, specific enzymes and the target steviol glycoside content being greater than about 95% by weight on a dry basis.
Claim 1 of ‘174 is drawn to a method of producing rebaudioside D2 comprising contacting reb A with a UDP-glycosyl transferase to produce the reb D2 and isolating reb D2. Claim 3 is drawn to a method of making rebM2 using the same steps as in claim 1. Claims 2 and 4 are drawn to reb D2 and reb M2 having a purity of greater than about 95 % by weight.
Claims 1-4 of ‘174 differ from the instant claims in that the instant claims are drawn to a method wherein the target steviol glycoside can be other than reb D2 and reb M2. 
Prakash et al teaches the claimed method wherein other rebaudiosides can be produced using the same enzymes or microorganisms.
Therefore, it would have been obvious to one of ordinary skill in the before the filing date of the instant invention that other steviol glycosides as in the instant case can also be made using the method of ‘174.
  In the instant case ‘174 teaches performing each of the steps applicant claims using the starting compositions and enzymes/microorganisms for making the target steviol glycosides.  Although the claims of '174 make only two specific target steviol glycosides, one of ordinary skill in the art would readily recognize that the scheme taught by '174 could be used to make other target steviol glycosides with a reasonable expectation of success.  The use of known method steps using the same type of starting compounds and catalysts taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a different starting compound would render the method of producing the instant target steviol glycosides via the claimed method unobvious.

Conclusion
1.Elected claims 1-9 and 20-22 (Group I) are rejected.
2. Claims 10-19 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623